Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 5/5/2021 have been considered by the examiner.
Claim Objections
Claims 2-13 objected to because of the following informalities:
In claims 2-13, change “A” to “The” at the beginning of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 15, the claim limitation recites "A computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for enabling the method of claim 14 to be performed". However, the claim language is broad enough to include both "non-transitory" and "transitory" (moving electrons, etc.) media. The specification does not clearly limit the utilization of a non-transitory computer readable medium and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
The following is an example of an acceptable language for claim 15:
“A non-transitory computer reader medium comprising computer executable instruction that when executed, perform the method as defined in claim 14.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is not supported by the description as required by Article 6 PCT, as its scope is broader than justified by the description and drawings. For instance, the conversational input from the user could be "I am going back to the office (another building), I have some work to finish" (activity=work, location=office), while he is at home, this is not supported by the description and figure 1 that defines that the light device, the user, the lighting control interface and location are within an environment. 
Furthermore, claim 1 is not clear because of the following expression "at least one processor configured to use at least one input interface". It is not clear how the processor can use the at least one input interface, if the at least input interface is not "configured to receive a signal indicative of conversational input from a user". 
In addition, the expression used in claim 1 "use said at least one output interface to adapt said lighting control interface" is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers (see claims 7 and 8), thereby rendering the definition of the subject-matter of said claim unclear. 
Claim 4 is not clear because of the expression "to allow said light setting to be controlled according to said determined light setting", it is not clear how to control a light setting according to a light setting.
Claim(s) 2-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1, 2, 5-9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reier et al. (US20180092189A1, hereinafter, “Reier”).
Regarding independent claim 1, Reier discloses A system (FIGs. 1, 2, and 9; and ¶ 11) for adapting a lighting control interface (FIG. 1: 14, for example in the kitchen), said system comprising: 
at least one input interface (FIG. 2: user interface 30; and ¶ 48); 
at least one output interface (FIG. 2, 32, and ¶ 49); and 
at least one processor (FIG. 2, 26) configured to use said at least one input interface to receive a signal indicative of conversational input from a user (see ¶¶ 11, 38, 39, and 58), analyze said conversational input, determine an activity and a location based on said analysis (¶ 11: "turn off the lights in the kitchen"; paragraph 0039 "to provide voice commands that are spatially oriented such as the example given above where a user wishes to dim the lights in a master bedroom”), select a stored activity matching said activity from a plurality of activities stored in a memory, each of said plurality of activities being associated with a light setting in said memory (FIG. 2: 28; ¶ 47), obtain a light setting associated with said selected activity from said memory (see ¶ 47), identify a light device at said determined location (FIG. 1: 12; ¶ 11: the light device in the kitchen), and use said at least one output interface (FIG. 2: 32; ¶¶ 11 and 49) to adapt said lighting control interface (FIG. 1: 14: the lighting wall control in the kitchen) able to control said light device, to allow said light device at said location to be controlled according to said determined light setting in response to receiving an input via said lighting control interface, wherein the input is a user input or a sensor input (¶ 11: “send a command to the wall controller in the kitchen to turn off the lights”).  
Regarding claim 2, Reier discloses a system as claimed in claim 1, wherein said determined location is different than a location of said user when said signal indicative of said conversational input is received (see ¶ 11).  
Regarding claim 5, Reier discloses a system as claimed in claim 1, wherein said lighting control interface comprises a light switch (¶¶ 37; FIGs. 1 and 2).  
Regarding claim 6, Reier discloses a system as claimed in claim 1, wherein said at least one processor is configured to adapt said lighting control interface upon determining that said user is present at said location (FIG. 2: 34; ¶ 50).
Regarding claim 7, Reier discloses a system as claimed in claim 6, wherein said system comprises a mobile device, said at least one output interface comprises a display of said mobile device and said lighting control interface comprises a user interface displayed on said display of said mobile device (FIG. 1: 24; ¶ 44).  
Regarding claim 8, Reier discloses a system as claimed in claim 1 wherein said at least one output interface comprises a transmitter for transmitting a request to adapt said lighting control interface to a device comprising said lighting control interface (¶¶ 11 and 49).  
Regarding claim 9, Reier discloses a system as claimed in claim 1, wherein said at least one processor is configured to adapt said lighting control interface to allow said light device to be controlled according to said determined light setting upon receiving input from a presence sensor indicating that said presence sensor has detected presence in said location (FIG. 2: 34; ¶ 50).  
Regarding claim 13, Reier discloses a system as claimed claim 1, in wherein said signal indicative of said conversational input comprises an audio signal or text (see ¶¶ 11, 48).
Regarding independent claim 14, Reier discloses a method of adapting a lighting control interface (FIGs. 1, 2, and 9; and ¶ 11), said method comprising: 
receiving a signal indicative of conversational input from a user (see ¶¶ 11, 38, 39, and 58); 
analyzing said conversational input (¶ 11: "turn off the lights in the kitchen"; ¶ 39 "to provide voice commands that are spatially oriented such as the example given above where a user wishes to dim the lights in a master bedroom”); 
determining an activity and a location based on said analysis (¶¶ 11 and 39); 
selecting a stored activity matching said activity from a plurality of activities stored in a memory, each of said plurality of activities being associated with a light setting (FIG. 2: 28; ¶ 47);  
obtaining a light setting associated with said selected activity (see ¶ 47); 5

identifying a light device at said determined location (FIG. 1: 12; ¶ 11: the light device in the kitchen); and 
adapting said lighting control interface (FIG. 1: 14: the lighting wall control in the kitchen) able to control said light device, to allow said light device at said location to be controlled according to said determined light setting in response to receiving an input via said lighting control interface, wherein the input is a user input or a sensor input (¶ 11: “send a command to the wall controller in the kitchen to turn off the lights”).
Regarding independent claim 15, Reier discloses a computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for enabling the method of claim 14 to be performed (FIG. 2; ¶¶ 33 and 57).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reier as applied to claim 1 above, and further in view of Yu et al. (US20180249435A1; hereinafter, “Yu”).
Regarding claim 3, Reier discloses a system as claimed in claim 1, but does not specify: “wherein said at least one processor is configured to determine said location from said activity.”
However, Yu discloses in ¶¶ 104, 105, and 109 that a user’s smart device may be used to recognize the location and activity of the user.
It would have been obvious before the effective filing date of the claimed invention to determine said location from said activity in system of Reier by incorporating the teaching of Yu.
One of ordinary skill in the art would have been motivated to combine the teachings of Reier and Yu in order to create a seamless and intuitive controlling system in a house.
Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reier as applied to claim 1 above.
Regarding claim 4, Reier discloses a system as claimed in claim 1, but does not explicitly disclose “wherein said at least one processor is configured to allow said light to be controlled according to said determined light setting upon receiving input indicative of expiry of a timer”.
However, it would have been obvious to modify the processor of Reier to turn on or off the light sources based on a timer input from the user in order to save energy and reduce the power consumption. For instance, in the example of ¶ 11, the processor of Reier could be programmed to delay turning the bedroom light on before the user walks from the kitchen into the bedroom.
It would have been obvious before the effective filing date of the claimed invention to modify lighting system of Reier in order to save energy and reduce power consumption.
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reier as applied to claim 9 above, and further in view of Blum et al. (US9795004B2; hereinafter, “Blum”).
Regarding claim 10, Reier discloses a system as claimed in claim 9, wherein said at least one processor is configured to identify said user while receiving said signal indicative of said conversational input and adapt said lighting control interface to allow said light device to be controlled according to said determined light setting in response to said presence sensor detecting presence of said user in said location.
However, Blum discloses a learning capable lighting equipment identifying the user using voice recognition (col. 25, lines 7-24 and FIG. 8).
It would have been obvious before the effective filing date of the claimed invention to modify the processor of Reier by identifying the identity of a user based on the voice input as taught by Blum.
One of ordinary skill in the art would have been motivated to make this modification in order to create a more customized and intelligent light controlling system. Therefore, combination of Reier and Blum discloses claim 10.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reier as applied to claim 1 above, and further in view of Yu.
Regarding claim 11, Reier discloses a system as claimed in claim 1, wherein said at least one processor is configured to determine a plurality of candidate locations based on said signal indicative of said conversational input and select said location from said plurality of candidate locations based on an identity of said user, a location of said user when said signal indicative of conversational input was received and/or a history of light setting activations stored in a memory.
However, Yu discloses recognizing location of a user based on a plurality of candidate locations based on the input signal from the user (¶ 105; FIGs. 3-5).
It would have been obvious before the effective filing date of the claimed invention to modify Reier’s system by considering a plurality of activities and possibilities in order to create an intelligent lighting system.
Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reier as applied to claim 1 above, and further in view of Yu.
Regarding claim 12, Reier discloses a system as claimed in claim 1, but does not specify: “wherein said at least one processor is configured to determine a plurality of candidate activities and associated probabilities based on said signal indicative of said conversational input and select said activity from said plurality of candidate activities based on said associated probabilities.”
However, Yu discloses recognizing location of a user based on a plurality of candidate activities and associated probabilities based on the input signal from the user (FIGs. 14-17; ¶¶ 72, 103-105, and 143).
It would have been obvious before the effective filing date of the claimed invention to modify Reier’s system by considering a plurality of activities and possibilities in order to create an intelligent lighting system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844